PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
NAKATANI, Kimihiko
Application No. 16/224,256
Filed: December 18, 2018
Attorney Docket No.: 
HITACHI13-0002435US01
For: METHOD OF MANUFACTURING SEMICONDUCTOR DEVICE, SUBSTRATE PROCESSING APPARATUS, AND RECORDING MEDIUM


:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 9, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely reply to the Miscellaneous Office Action (Notice) mailed December 8, 2020, which set a period for reply of two (2) months.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on February 9, 2021. A Notice of Abandonment was mailed August 11, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Response to Office Communication, previously submitted February 9, 2021 (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

This application is being referred to Technology Center Art Unit 2824 for appropriate action in the normal course of business on the reply received November 9, 2021.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions